Citation Nr: 0608597	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart 
disease, currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from 1961 to 1970 and from 
1975 to 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

A personal hearing was held at the RO in May 2005 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing.  A transcript 
of the hearing has been associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

Review of the claims folder reveals that the veteran's last 
VA disability compensation examination was conducted in 2003.  
At that time, it was noted that he had received treatment and 
had an angioplasty done in 1997 at a Miami hospital, and a 
subsequent angioplasty in San Juan.  

During his personal hearing in May 2005, the veteran further 
testified that he was receiving regular treatment for his 
heart condition at VA facilities and that his appointments 
were every 6 months.  However, there are no records of the 
veteran's VA treatment on file for the two-year period 
between the last VA compensation examination of 2003 and the 
date of his personal hearing in May 2005. 

 If records of VA treatment are material to the issue on 
appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159.  Since the veteran has been receiving continuous 
treatment from the VA over the years, all those records must 
be obtained. 

 Accordingly, the case is REMANDED for the following actions:  

1.   The veteran should be asked to 
provide the names of all places and/or 
facilities where he receives or has 
received treatment for his heart 
disorder.  Following his response, all 
the treatment records from all the 
facilities and/or doctors identified by 
the veteran should be obtained and 
associated with the claims folder.  The 
RO should specifically obtain all the 
records of the treatment that the veteran 
has received at the VA medical facilities 
in Puerto Rico.  The records should be 
associated with the claims folder.  

2.   Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the extent of his heart 
disability. The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.  The physician should document 
all restrictions the veteran that are 
associated with his heart disease.  All 
symptoms and objective findings should be 
reported in detail.  The physician should 
also state what impact, if any, the heart 
disability has on the veteran's 
employability.  All opinions expressed 
must be supported by complete rationale.   
It is imperative that the questions posed 
in this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  If the medical opinion 
fails to respond to the questions asked, 
corrective action should be undertaken.  
38 C.F.R. § 4.2 (2005); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  Subsequently, the issue on appeal 
should be readjudicated.  If the benefit 
sought is denied, the veteran should be 
provided with an appropriate supplemental 
statement of the case (SSOC) and given 
time to respond before returning the case 
to the Board for further appellate 
consideration.         

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

